Carr, J.,
— This is a petition of the county commissioners asking our approval of a proposed compromise of taxes assessed for the years 1938 to 1942, both inclusive, upon a farm in Franklin Township of approximately 98 acres of land, upon which is erected an eight- or nine-room brick dwelling house, a large frame barn, and some other smaller buildings. The property was purchased by the commissioners at a county treasurer’s sale on April 1, 1941, and has not since been redeemed or sold by the county. The taxes, accrued upon an assessed valuation of $3,500, now amount, with penalties and costs, to $825.73, in satisfaction of which the former owners, the heirs of Robert S. Byers, deceased, have offered $454.15, or approximately 55 percent.
Testimony has been offered by petitioners tending to prove that the actual value of the farm during the tax years in question did not exceed $4,800, and that in general the rate of assessment in proportion to actual value used by the taxing authorities was not greater than 50 percent. If these estimates be accepted as accurate, an assessment of $2,400 would not have been inequitable. The assessor, Mrs. Mabel Ravenscroft, and the tax collector, Guy Linderman, whom Mrs. Ravenscroft succeeded as assessor, both of whom were called as witnesses for petitioners, were of opinion that *647an assessment of $2,500 would not at any time have been excessive. Since the offer is on the basis of an assessment of only $1,925 (55 percent of the $3,500 at which the property was assessed), it is apparent that it does not equal the owners’ fair share of the tax burden of the township.
Accordingly, we cannot find that the proposed compromise is proper and to the advantage of the county and the other taxing authorities interested, and our approval must therefore be refused.

Decree

And now, March 1, 1943, after hearing and consideration of the foregoing petition, filed January 8,1943, it is ordered, adjudged, and decreed that approval of the proposed compromise be and hereby is refused.